      Case 4:21-cv-00279 Document 9 Filed on 04/28/21 in TXSD Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 PHILLIPS 66 COMPANY,                           §
                                                §
                Plaintiff,                      §
                                                §
 v.                                             §    Civil Action No. 4:21-cv-00279
                                                §
 RAAJ UNOCAL LUBRICANTS LIMITED,                §
                                                §
                Defendant.                      §
                                                §


                                           ORDER

       After considering Plaintiff Phillips 66 Company (“Plaintiff”) Motion to Extend Time for

Service, and for good cause shown, the Court finds the motion should be GRANTED.

       The Court orders that Phillips 66 Company shall have until April 28, 2022 to serve the

Complaint and Summons on Defendant Raaj Unocal Lubricants Limited.                    The Court

further orders that the current initial pretrial and scheduling conference is reset until July 1,

2022DWSP

       SIGNED on             April 28       , 2021, at Houston, Texas.




                                                ___________________________________
                                                       VANESSA D. GILMORE
                                                 UNITED STATES DISTRICT JUDGE
